Title: From Thomas Jefferson to Albert Gallatin, 26 October 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Oct. 26. 1802.
          
          Will you be so good as to peruse & return the inclosed? what Dupont says of N. Orleans will require a verbal explanation. he will probably be a very efficient instrument for us in that business, and I should very much wish to render him the personal service he asks as to paiments in Paris, if you find such an arrangement can be made agreeably to what is right & useful for us. it would lessen the amount of bills you have to procure here for Amsterdam.
        